Per Curiam. The record indicates that the damages in this matter occurred when employees of the State of Illinois, Department of Mental Health and Developmental Disabilities, were removing a tree from a parking lot of the Lincoln Developmental Center. In the process of the removal, the tree fell on Claimant’s car causing the damages which are the subject of this complaint. The record also indicates that the Attorney General has submitted a stipulation by Respondent. Claimant has submitted billings which indicate what the reasonable, customary and usual amount of these damages were. It is hereby ordered that the Claimant be awarded, in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause, the sum of $288.01.